—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Queens County (Berman, J.), dated February 25, 1997, as, upon a fact-finding order of the same court, dated September 11, 1996, made after a hearing, finding that she had abused the child, denied her visitation with the child.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order that is the subject of this appeal has been superseded by subsequent orders from which no appeals have been perfected. Accordingly, the appeal must be dismissed as academic (see, Matter of Commissioner of Social Servs. [Shoshana L.], 239 AD2d 417; Matter of Keith C., 226 AD2d 369; Matter of Ana P., 215 AD2d 485; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.